(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-10 and 18-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

Neither Meitl et al (U.S. Patent 11,024,608) nor Rogers et al (U.S. Patent 9,555,644) anticipates or suggests such process steps as “applying a first thermal energy to the uncured underfill (UF) material to pre-cure the uncured UF material; irradiating an excess portion of the pre-cured UF material with a first photon beam to remove the excess portion of the pre-cured UF material to form a planar surface of the pre-cured UF material that at least partially exposes a distal portion of the second contact; positioning the semiconductor device proximate to the target substrate to form a spatial alignment of the first contact with the second contact, wherein the first and the second surfaces are opposed surfaces, and the at least partially exposed distal portion of the second contact is adjacent a distal portion of the first contact; forming an electrical coupling between the semiconductor device and the target substrate by bonding the at least partially exposed distal portion of the second contact to the adjacent distal portion of the first contact; and curing the pre-cured UF material, wherein the cured UF material mechanically stabilizes the electrical coupling between the semiconductor device and the target substrate” (applied to Claims 1 and 18), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art(s) that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

None of the cited arts in IDS 11/12/2020, 12/29/2021 & 06/17/2022(2Files) reads on pending claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 23, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815